DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Summary
Claims 1 through 17 are pending for examination.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/01/2020, 02/03/2020 and 08/31/2019 are considered by the examiner.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 11, 12, 13, 15, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “wherein the acute angle of the perimeter of the portion P1 of each shape of at least a portion of the plurality of shapes protrudes into another shape of the plurality of shapes” is indefinite. It’s not clear what is meant by this limitation with respect to the structure of the shapes within the camouflage pattern as claimed. In looking to the specification, paragraph [0022] talks about “thorns” as being defined by the lines that together form an acute angle, further stating that in Figure 4 “shape S1 defines a thorn that protrudes into shape S5. S1 further defines a thorn protruding between shapes S2 and S6 and one protruding between shapes S2 and S3”. 
However, in looking at Figure 4, it’s not clear that the pointed edge “protrude” into the neighboring shapes, but appear to share a border with them or abut them. It is not clear what is meant by the phrase “protrudes into another shape”, therefore, the claim will be interpreting as referring to shapes that abut or share a border with other shapes until further clarification by the Applicant. 
Regarding claim 11, the limitation “wherein the camouflage pattern is formed of threads such that threads forming each shape of the plurality of shapes are oriented in a different direction than threads forming shapes of the plurality of shapes adjacent to each shape” is indefinite. Independent claim 1 states that the article includes “a surface having a camouflage pattern printed thereon”, meaning the camouflage pattern is a printed patter. It is unclear how the camouflage can be both printed as required by claim 1 and be comprised of threads as required by claim 11. In looking to the specification for 
The structure of the claimed camouflage pattern is indefinite, therefore the metes and bounds of the claimed invention as required by claim 11 in view of independent claim 1 are not able to be determined, thus prior art is able to be applied. 
Regarding claims 12, 13, 15, 16 and 17, the claims are all directed to  various different articles having the claimed camouflage pattern, however, it is unclear if the camouflage pattern is directly on the surface of these articles, or if the camouflage pattern is provided in the form of a wrap. Claim 1 requires that the camouflage pattern is printed on a surface of the article, however, it is not clear how the camouflage pattern is printed on the surface of an article of clothing (claim 12), a vehicle (claim 13), a tool (claim 15), a firearm (claim 16) or a personal transportation device (claim 17). It is not clear if the camouflage is applied on a wrap of some sort and then applied to each of these articles, or if the camouflage pattern is printed directly on the articles by some method of printing. 
In looking to the specification, paragraph [0023] discloses the pattern having the shape of a large square or tile, paragraph [0025] discloses water transfer printing as a way to apply the camouflage pattern to irregularly shaped products such as a firearm, or as a vinyl wrap to apply to vehicles and large objects and paragraph [0027] discloses the woven or embroidered patterns for fabrics, and paragraph [0026] discloses milling the camouflage pattern into plastic or metallic objects. 
In light of the specification, it is not clear if the pattern is printed directly on the surfaces of the claimed objects of claims 12, 13, 15, 16 and 17 or is applied to an intermediate substrate such as plastic or fabric and then applied to these objects. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ocean Depth Map Wallpaper by Spoonflower; comment from over 7 years ago (~2014); hereafter referred to as “Spoonflower”. 
Regarding claims 1, 4 and 6, Spoonflower teaches a wallpaper (article) comprising a surface having an ocean depth map pattern (camouflage pattern) printed thereon that corresponds to the appearance of a topographical map, wherein the ocean depth map pattern (camouflage pattern) comprising a plurality of shapes, a few of which 
Each of shape 1, shape 2 and shape 3 has at least 3 portions, wherein each portion is a different shade of a color. Shape 1 is comprised of at least 4 portions, and each portion is comprised of various shades of a darker blue/green, wherein the central portion is the darkest, and each portion moving in an outward direction becomes a shade lighter. Shape 2 is comprised of at least 5 portions and 3 is comprised of at least 3 portions, wherein each shape are comprised of various shades of a lighter blue/green, wherein the central portion in each overall shape is the lightest shade, and each portion moving in an outward direction becomes a shade darker. 


    PNG
    media_image1.png
    573
    526
    media_image1.png
    Greyscale

As shown in the Figure above, the portions comprising each of Shape 1, Shape 2 and Shape 3 are arranged such that the centermost portion is completely within the border of the next portion, and so on. 
Regarding claim 10, Spoonflower teaches all the limitations of claim 1 above and further teaches that the ocean depth map pattern (camouflage pattern) includes an upper edge, a lower edge opposite the upper edge, a left edge and an opposing right edge that extend between the upper and lower edges defining a rectangular shape. Wallpaper is known to have a continuous pattern so that pieces may be joined together to form a continuous pattern over the surface to which it is applied, therefore, the wallpaper taught by Spoonflower would inherently meet the limitations of claim 10. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 5, 7, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ocean Depth Map Wallpaper by Spoonflower; comment from over 7 years ago (~2014); hereafter referred to as “Spoonflower”. 
Regarding claims 2 and 3, Spoonflower teaches all the limitations of claim 1 above. As shown in the annotated image of the wallpaper, Spoonflower teaches that Shape 1 is comprised of various shades of a darker blue/green, wherein the central portion is the darkest, and each portion moving in an outward direction becomes a shade lighter. Shape 2 is comprised of various shades of a lighter blue/green, wherein the central portion in each overall shape is the lightest shade, and each portion moving in an outward direction becomes a shade darker. 
While the reference does not expressly teach that each of the shapes are arranged such that the portions get darker moving in an outward direction from the center as recited in claim 2 or that the portions get lighter moving in an outward direction from the center as recited in claim 3, such a modification would have been obvious to one of ordinary skill in the art based upon the desired overall aesthetic and color scheme for the pattern of the wallpaper. 
Regarding claim 5, Spoonflower teaches all the limitations of claim 1 above. As shown in the annotated image of the wallpaper, Spoonflower teaches various shapes within the ocean depth map pattern (camouflage pattern), wherein Shape 3 is shown to be comprised of 3 portions. 
While Spoonflower does not expressly teach that each of the shapes within the ocean depth map pattern (camouflage pattern) are comprised of 3 portions, such a 
Regarding claim 7, Spoonflower teaches all the limitations of claim 1 above. Spoonflower teaches various shapes within the ocean depth map pattern (camouflage pattern), some of which include straight lines and at least one acute angle. While not all of the shapes taught by Spoonflower include a plurality of straight lines and at least one acute angle, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice in light of the overall visual aesthetic of the end user for the pattern within the wallpaper. 
Regarding claims 8 and 9, Spoonflower teaches all the limitations of claim 1 above. Spoonflower teaches various shapes within the ocean depth map pattern (camouflage pattern), some of which include straight lines and at least one acute angle. As shown in the figure, the various shapes abut or share a border with neighboring shapes within the pattern. 
Regarding claim 12, . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ocean Depth Map Wallpaper by Spoonflower; comment from over 7 years ago (~2014); hereafter referred to as “Spoonflower” in view of Correll et al. (US 6,562,739).
Regarding claim 12, Spoonflower teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the article is an article of clothing. 
Correll et al. teaches a coated cloth with a printed design thereon, wherein the printed design is a camouflage pattern done by screen printing on a fabric substrate (col. 3 Ln. 10-25, col. 5 Ln. 65-col. 6 Ln. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ocean depth map pattern (camouflage pattern) on a fabric substrate such as the camouflage printed fabric taught by Correll et al. as Correll et al. teaches various camouflage patterns are used on fabrics for clothing to disguise the wearer in any desired terrain, such as a terrain that matches the ocean depth map pattern (camouflage pattern). 

Claims 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ocean Depth Map Wallpaper by Spoonflower; comment from over 7 years ago (~2014); hereafter referred to as “Spoonflower” in view of Nesbitt (US 5,549,938). 
Regarding claims 13, 14 and 17, 
Nesbitt teaches a removable camouflage for magnetic attachment to a vehicle wherein a print sensitive vinyl film is laminated to a flexible elastomeric magnetic material, the print sensitive film is printed with a desired camouflage pattern (Figure 1; col. 1 Ln. 5-40, col. 2 Ln. 65-col. 3 Ln. 15, col. 3 Ln. 60-col. 5 Ln. 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ocean depth map pattern (camouflage pattern) taught by Spoonflower as the camouflage pattern on removable camouflage taught by Nesbitt as an obvious matter of design choice based upon the desired visual effects of the end user.  

Claims 15 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Ocean Depth Map Wallpaper by Spoonflower; comment from over 7 years ago (~2014); hereafter referred to as “Spoonflower” in view of Bentley (US 8,507,077).
Regarding claims 15 and 16, Spoonflower teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the article is a tool or firearm. 
Bentley teaches a camouflage branding system and method, wherein a water transfer method is used to apply a multicolor ink pattern to the surface of an article such as a firearm, further teaching that the method can be used with various patterns and various articles (col. 1 Ln. 20-65, col. 2 LN. 10-col. 3 Ln. 30, col. 4 Ln. 1-col. 6 Ln. 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ocean depth map pattern (camouflage . 


Claims 1, 2, 3, 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Free Geometric Camo Pattern (https://patterncooler.com/triangle/geometric_camouflage via Internet Wayback Machine 06/18/2016; https://web.archive.org/web/20160618230514/https://patterncooler.com/triangle/geometric_camouflage; hereafter referred to as “Geometric”).
Regarding claims 1, 2, 3 and 5, Geometric teaches a customizable wallpaper comprising a surface with a camouflage pattern printed thereon, wherein the camouflage pattern is comprised of a plurality of shapes having three portions as shown by the light teal, light beige and brown, all of which are arranged in a concentric relationship, such that the brown in the central portion and is completely contained/surrounded by the light beige portion, the light beige portion is completely contained/surrounded by the light teal portion. This can be seen in the figure of the reference reproduced below. 


    PNG
    media_image2.png
    743
    1011
    media_image2.png
    Greyscale

While Geometric teaches that the wallpaper is customizable and illustrates various color combinations in the figures, the reference does not expressly teach that the camouflage pattern is comprised of different shades of a color, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice by the end user based upon the desired color scheme for the wallpaper. Furthermore, it would have been obvious to modify the color scheme to get light or darker as one moves to towards the center of each shape based upon the desired color combinations and visual appearances by the end user. 
Regarding claim 6,
Regarding claim 10, Geometric teaches all the limitations of claim 1 above and further teaches that the camouflage pattern includes an upper edge, a lower edge opposite the upper edge, a left edge and an opposing right edge that extend between the upper and lower edges defining a rectangular shape. Wallpaper is known to have a continuous pattern so that pieces may be joined together to form a continuous pattern over the surface to which it is applied, therefore, the wallpaper taught by Geometric would inherently meet the limitations of claim 10.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cool Purple and Pink Concentric Circle Mosaic Pattern gifts (http://www.prettypatterngifts.com/cool-purple-pink-circles-pattern-gifts.html; https://web.archive.org/web/20160807175613/http://www.prettypatterngifts.com/cool-purple-pink-circles-pattern-gifts.html; 08/07/2016) teaches a pattern having various shades of concentric circles. 
Quilt Patterns October 24, 2017 (https://www.quiltingdaily.com/friday-free-quilt-patterns-painted-desert-mccalls-quilting-blog/) teaches a quilt pattern of concentric squares, wherein some of the squares are different shades of the same color. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785